Case 1:19-cv-02877-DLC Document 40 Filed 09/12/19 Page 1 of 2
Case 1:19-cv-02877-DLC Document 39 Filed 09/11/19 Page i of 2

TH OMPSON ATLANTA CINCINNATI COLUMBUS NEW YORK

HI! NE CHICAGO CLEVELAND pxDAYTON. ~~ WASHINGTON, DG seanmemer

SH Re ied Retr rerdbin aurea ie orien
A'S

4,

M
Be

t
k
i EEN
A fo DMO ECALIN FILED
Via ECF ST agen
DAVE FILER: “Tel doi 4 [I

   
    

September 11, 2019 :

4 pn
Semis
te,
oma
.
eo rR er eee

 

 

fret Se mun ai

 

The Honorable Denise L. Cote

United States District Judge

United States District Court for the Southern District of New York
United States Courthouse

506 Pearl Street

New York, NY 10007-1312

 

Re: Signify North America Corporation, et al. v. Delta Light (USA) LLC, et al.
1:19-cv-02877-DLC (S.D.N.Y.)

 

Dear Judge Cote:

We represent Defendants Delta Light (USA) LLC and Delta Light N.V. (collectively,
“Delta Light”) in the above-captioned action. We write to respond to the letter motion submitted
on Tuesday, September 10, 2019 by Plaintiffs Signify North America Corporation and Signify
Holding B.V. (collectively, “Signify”) that seeks to compel mediation with a private mediator to
take place in New York City on certain dates in October 2019.

The parties have been in discussions regarding the time and place for mediation with a
private mediator, but have reached an impasse. Delta Light, which is headquartered in Belgium,
advised that it is available to mediate this case in London, England or elsewhere in Europe on
either October 9, 10, 11, 14 or 21-23, with a preference for October 22 - 23, Delta Light advised
Signify that these locations were chosen because of other business commitments and scheduling
constraints for Delta Light’s CEO, who will be attending the mediation. Delta Light advised that
if the mediation were to go forward in London, England instead of elsewhere in Europe, it could
take place at the offices of JAMS in London, England, and that Delta Light was comfortable with
using JAMS mediators who work out of London, England and have experience in patent matters.

Delta Light also offered to mediate this matter in Hong Kong toward the end of October
when Delta Light’s CEO is scheduled to attend an international lighting trade show. Delta Light
further offered to mediate this matter in Paris, somewhere in Belgium, or somewhere in the
Netherlands, all of which would be at most a few hours train ride for the any representatives
from both Signify’s headquarters in Eindhoven, Netherlands and Delta Light.

Despite Signify acknowledging that it is available to mediate this case in October during
the week of October 7— 11, and October 21 and 22, Signify steadfastly has refused to mediate
this case anywhere other than New York City, repeatedly stating that a mediation in Europe
would be a “non-starter.”. When Delta Light asked Signify to provide Delta Light with any

Art.Licygiewiez@ThompsonHine.com F: 216.566.5800 ©: 216.566.7165

 

THOMPSON HINE Lip 3900 Key Center www. Thompsoniine,com
ATTORNEYS AT Law 127 Public Square QO: 216.566.5500
Cleveland, Ohio 44114-1291 F: 216.566.5800

 
Case 1:19-cv-02877-DLC Document 40 Filed 09/12/19 Page 2 of 2
Case 1:19-cv-02877-DLC Document 39 Filed 09/11/19 Page 2 of 2

‘THOMPSON
INE

The Honorable Denise L, Cote
September 11, 2019
Page 2

authority for the proposition that a mediation between parties using a private mediator must take
place where the case was filed, where the parties are subjected to the jurisdiction of the Court,
and where the trial will proceed so that it can further consider Signify’s position, Signify could
not provide any such authority and Delta Light is not aware of any such authority.

Yet, based on the discussions between counsel for Signify and Delta Light, it is plain that
Signify is receptive to mediation outside of New York City. Indeed, after the August 2, 2019
Case Management Conference, when counsel for Delta Light asked counsel for Signify if it had
any thoughts on possible locations for a mediation — Signify responded with both New York City
and the Boston area. Later, Signify asked whether Delta Light’s CEO had any plans to travel to
the United States during the remainder of 2019 so that the parties could potentially mediate this
case elsewhere in the United States, including in or around Ft, Lauderdale, Florida, where Delta
Light (USA) LLC is located. Delta Light advised that its CEO had no plans to travel to the
United States through the remainder of 2019, but that its CEO could make a special trip to New
York in November for a mediation on either November 21 or 22, Delta Light indicated that it
would be in the best interests of all parties, and most conducive to the potential success of the
mediation for the parties to move the dates for the completion of mediation (currently, November
1, 2019), the service of discovery (beginning November 2, 2019) and the provision of invalidity
contentions (November 22, 2019) by three (3) weeks, so that the parties can concentrate on
mediating this action without the other costs and expense associated with concurrent
litigation, Delta Light believes that other dates in this Court’s Scheduling Order (Dkt. 30) can
remain unchanged and that such a minimal extension would not affect the overall schedule of
this case, Signify, however, refused to agree to this proposal.

Delta Light submits that if mediation cannot take place in London, England or elsewhere
in Europe in October 2019, then the Court’s Scheduling Order should be revised to extend the
dates for completion of the mediation, service of discovery, and the provision of invalidity
contentions by three (3) weeks so that the parties can mediate this matter in New York City on
November 21 or 22 without enduring unnecessary litigation expenses. Thank you for your
consideration of this matter.

Sd. é fon Lat ry ai capo Respectfully submitted,

a | tbe bled Mi cee en Nee Jouk /s/ Arthur P, Licygiewicz

on be eden Aelt, Ye , ff = Arthur P, Licygiewicz
4 a / eG
cc: Counsel of Record (via ECF)

 
